ALLOWANCE
Claims 1-5 and 7-22 are allowed. Claim 6 was canceled. Claims 21-22 are new. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The IDS filed 4/19/2021 has been considered and entered by the Examiner.
The following is an examiner’s statement of reasons for allowance: The claims describe determining first proximity information of a plurality of mobile devices at a location described in one or more books. Information is provided via user interface to each mobile device that falls within the location of the first proximity and has a corresponding book describing that location. A second proximity associated with the location and corresponding devices is determined to receive an offer for a tour participation of a geographical area comprising the location. A tour is provided to the user in the interface of the mobile device upon acceptance of the offer resulting in directions being provided in real-time for navigating the geographical area. Independent claim 13 describes a variation that displays a virtual element in the user interface instead of the offer and includes enabling users at the location to schedule events for participation. Independent claim 17 describes the variation wherein payment from an author is received to include specified information associated with a particular book written by the author resulting in presentation of a virtual element in the user interface to enable either sharing, making it a favorite or follow the authors social media. Independent claim 19 describes the variation wherein the virtual element is provided to only those devices that are outside the designated proximity boundary of the location. Independent claim 22 describes a variation that provides analytics data to the author of the specified book reflecting one of a location of the book, people who commented on location or demographic information associated with the person with the comment at one of the locations. 
The cited reference of Poteet (U.S. Pub 2011/0191662) discloses presenting an offer based on the user proximity to a particular location. In the abstract it indicates that publishers can market guides to generate higher revenues. Nowhere does Poteet teach or suggest providing any real-time navigation through the geographical area in the location based on an accepted offer of a tour. Nor does he suggest presentation a virtual element that allows enabling of features for scheduling events between users at the proximity, sharing content, adding to a favorite list, following author social media or sending analytics to an author.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
References Cited
7.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zimroni et al. (U.S. Pub 2021/0127232) discloses “Systems And Methods For Location Tracking Using Dynamically Generated Geo Data”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-Fri 10:30 am – 7:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
9/10/2021